IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

SOUTHERN DIVISION

DORA MCNAIL )

)

Plaintiff, )

v. )
) Case No. 4:18-cv-1004-FJG

KANSAS CITY PUBLIC SCHOOLS, )

)

Defendant. )

PLAINTIFFS' RESPONSE TO SHQW CAUSE ORDERl AND
NOTI E OF SETTLEMENT
Dora McNail (“Decedent Plaintifi”) hereby files her response to this Court’s February 25,
2019, Order to Show Cause [ECF No. 6] “failure to file proposed discovery plan and scheduling

order” and respectfully states as follows:

l. The Plaintiffs’ failure to submit a proposed discovery plan and scheduling order was a
result of an inadvertent error compounded by Plaintiff’s untimely death and the settlement that

needs to be formalized between the parties.

2. Nimrod Chapel, Jr., lead counsel for the decedent, was not included as an attorney of
record and had no prior notice of pleadings in this matter and specifically that responses and
filings were due as a result of the Court’s order. An appropriate Entry of Appearance and

Motion for Withdrawal have now been entered.

3. Plaintiff, Dora McNail died during the pendency of the litigation and an estate is being
opened and awaits the naming of a personal representative Counsel has spoken with the
attorney opening the estate and will file the appropriate motion requesting the appointment of

Dora McNail’s husband as Personal Representative.

1
Case 4:18-cv-OlOO4-F.]G Document 10 Filed 03/07/19 Page 1 of 3

4. As a result of extended good faith negotiations and efforts to resolve the issues in this
case by the parties between counsels, the parties have come to an agreement in resolution of the
claims in this case and await the completion of the resolution. Lead counsel mistakenly
understood that settlement of the matter had been communicated to the Court, but did not do so

directly.

5. Plaintiffs will continue to work diligently to ensure proper responses to the Court and

that all notices regarding settlement are delivered promptly and directly to the Court.
6. No discovery is necessary at this time due to the pending resolution of the case.

7. Plaintiff would ask that the parties be allowed to file a joint status report in 45 days if

this case is still pending at that time.

WHEREFORE, Plaintiffs respectfully request that this Court accept Plaintiffs’ Response
to Show Cause as responsive to the Filing of a Proposed Scheduling Order and Discovery Plan

without further action and await dismissal of this case as soon as practicable by the Plaintiffs.

 

Nimrod T. Chapel, Jr. #46 5 \
THE CHAPEL LAW GR UP

Post Offlce Box 1963

Jefferson City, Missouri 65102
Phone: 573-634-8884 / Fax: 573-635-6291
Email: nimrod@cha ellaw.com
Attorney for Plaintiffs

 

2
Case 4:18-cv-01004-F.]G Document 10 Filed 03/07/19 Page 2 of 3

CERTIFICATE OF SERVICE

I hereby certify that on March 7, 2019, I electronically filed the foregoing with the Clerk
of the Court using the Court’s CM/ECF system, Which sent notice of same to parties on record.

 

3
Case 4:18-cv-01004-F.]G Document 10 Filed 03/07/19 Page 3 of 3

